DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,291,019. This is a statutory double patenting rejection.

	The claims of the present invention are identical to the claims of the parent application except that the independent claims 1, 5, 7 & 12 now recite that the “second surge protection device is configured to be replaced”.  The difference in language is minor and does not substantially change the scope of the claims and are only related to form.  

Information Disclosure Statement
	On 25 OCT 19, Applicant mailed two IDS documents.  One of the IDS documents included the 892 form of Notice of References Cited in the parent application as well as already considered and signed IDS of the parent Application.  It is unclear if the 892 document and an already considered IDS for a parent application was intended to be part of the IDS or if they were intended to be references themselves.  As such those document have not been considered.  The part of the IDS which does not include these documents has been considered. To ensure that these references cited in the 892 of the parent document are cited in this application, they are again cited in a new 892 for this continuation.

Allowable Subject Matter
Claims 1-12 would be allowable if the above double patenting rejection is overcome.

The claims are nearly identical to the claims 1-12 of the parent Application which were already allowed and as such the present invention would contain allowable subject matter were it not for the double patenting rejection above.  

Claim 1 would be allowable if the above double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a telecommunication system comprising all the features as recited in the claims and in combination with the second surge protection device providing continued operation of the telecommunications system following the change in state of the first surge protection device from an operative to an inoperative state wherein a cue is issued that the first overvoltage protection device has reached an end-of-life condition and wherein each surge protection device employs a variable resistivity ohmic component responsive to a low voltage potential and to a high voltage potential, the ohmic component 

Claims 2-4 would be allowable if the above double patenting rejection is overcome allowable as they depend from claim 1, which would also be allowable if the above double patenting rejection is overcome

Claim 5 would be allowable if the above double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a redundant power distribution device comprising all the features as recited in the claims and in combination with upon sensing an end-of-life condition a first cue is issued indicative of the end-of-life condition of the first varistor and the relay is energized to connect the other end of the second varistor to the electrical node upstream of the circuit to be protected, thereby enabling continued operation of the telecommunication system while providing a second cue that redundant protection is no longer available; and, wherein the second varistor is replaced following a prescribed time of use following the issuance of the first cue.

Claim 6 would be allowable if the above double patenting rejection is overcome as it depends from claim 5, which would also be allowable if the above double patenting rejection is overcome.

Claim 7 would be allowable if the above double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a telecommunication system comprising all the features as recited in the claims and in combination with a relay, responsive to the alert signal, to change the state of the inoperative overvoltage protection device to an operative state 

Claims 8-11 would be allowable if the above double patenting rejection is overcome as they depend from claim 7, which would also be allowable if the above double patenting rejection is overcome.

Claim 12 would be allowable if the above double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a telecommunication system comprising all the features as recited in the claims and in combination with in a second operating mode, the relay changes the state of at least one of the protection devices from an inoperative state to an operative state in response to the end-of-life signal, the second surge protection device providing continued surge protection of the telecommunications system following the change in state of the first surge protection device wherein a cue is issued that the first surge protection device has reached an end-of-life condition and wherein the second surge protection device is serviced following a prescribed time of use following the issuance of the cue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/
Primary Examiner, Art Unit 2839